                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

HOMEWOOD COMPANY, L.L.C.;
LODES, INC.; and CARY S. and
DOROTHY B. BIERDEMAN
REVOCABLE TRUST                                                             PLAINTIFFS

v.                                                CASE NO. 3:14-cv-00907-HTW-LRA

BRAD ROGERS, MAYOR                                                          DEFENDANT


                           STIPULATION OF DISMISSAL



       COME NOW all parties in the above-styled and numbered cause, by and through

their respective counsel, and hereby stipulate to the dismissal with prejudice of all claims

of all parties advanced in the subject litigation. The parties have reached a full and final

settlement among themselves with respect to all matters.

       Respectfully submitted on this the 12th day of February, 2019.

                                          HOMEWOOD COMPANY, L.L.C.
                                          LODES, INC.; and CARY S. and
                                          DOROTHY B. BIERDEMAN
                                          REVOCABLE TRUST, Plaintiffs
                                          By and through their attorneys

                                           s/ Kathy K.Smith
                                          KATHY K. SMITH (MSB #10350)
                                          CORLEW MUNFORD & SMITH PLLC
                                          4450 Old Canton Road, Suite 111 (39211)
                                          Post Office Box 16807
                                          Jackson, MS 39236-6807
                                          Phone: 601-366-1106
                                          Fax: 601-366-1052
                                          ksmith@cmslawyers.com
PEMBERTON PROPERTIES, LIMITED,
doing business as Pemberton Apartments;
PARK VILLA, L.L.C., doing business as East
Villa Apartments; PEARL PARTNERS, L.P.,
doing business as Colony Park Apartments;
COLONY PARK II, L.L.C., doing business as
Grande AT Colony Park Apartments; ALBERT
MOORE              HOME           BUILDERS,
INCORPORATED, doing business as Colonial
Terrance Apartments; WOOD GLEN, L.L.C.,
doing business as Wood Glen Apartments;
STEVE MAULDING, doing business as
Bavarian Garden Apartments, doing business as
Pearl     Manor       Apartments;    SHEILA
MAULDING, doing business as Pearl Manor
Apartments, doing business as 468 Place
Townhomes; WPB PROPERTIES, L.L.C.,
doing business as Fox Run Apartments,
Intervenor Plaintiffs

By and through their attorney

s/Steven H. Smith
Steven H. Smith, MSB # 7610
STEVEN H. SMITH, PLLC
4316 Old Canton Road, Suite 200
Jackson, Mississippi 39211
Telephone: (601) 987-4800
Facsimile: (601) 987-6600
ssmith@shsattorneys.com


BRAD ROGERS, Defendant

By and through his attorney

s/James A. Bobo
James A. Bobo
Ms Bar No. 3604
Post Office Box 97998
Pearl, Mississippi 39288
(601) 506-6727
jbobo@jbobolaw.com

  2
                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that I have caused the foregoing document or

instrument to be filed via the Court’s ECF system which sent notice to all counsel of

record.

      DATED:       February 12, 2019.

                                        s/ Kathy K.Smith
                                        KATHY K. SMITH (MSB #10350)




                                          3
